DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/19/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150195522, hereinafter Li) in view of Nakagami et al. (US 20210297702, hereinafter Nakagami).  
Regarding Claim 1, Li discloses a method for inverse quantization and inverse transform, comprising: 
([0031], FIG. 2 & 3, 4x4 Hadamard transform and inverse transform, 2x2 Hadamard transform and inverse transform/quantization and inverse quantization in the H.264 encoding processes; and  quantization and inverse quantization, 4x4 DCT transform and inverse transform, 4x4 Walsh-Hadamard transform and inverse transform in the VP8 codec processes; and quantization and inverse quantization, 4x4 transform and inverse transform, square 4x4 transform and inverse transform in the Real Video standards such as RV8, RV9 and RV10); 
performing, ([0031]-[0044]), Claims 1-12, FIG. 2 & 3, a quantization and inverse quantization circuit 202 first performs quantization processes to inputting data according to a standard used by the data in encoding processes. Coefficients of the quantization and inverse quantization circuit 202 are set up to quantization parameters according to a corresponding standard. Data output by a 1D transform circuit 208 is the result of two 1D transforms, and the data is inputted to an order adjusting circuit 210. During the decoding process, the data will be processed through each of components in fig. 2 from right to left. The data is first input to the quantization and inverse quantization circuit 214 (equivalent to inverse quantization processing), and the coefficients of the circuit 214 are set to inverse quantization coefficients. Afterwards, the data may continue passing through an adding and shifting circuit 212, the order adjusting circuit 210, the 1D transform circuit 208, a register array 220 (equivalent to a cache unit), an order adjusting circuit 206, and a 1D transform circuit 204, and decoded data can be obtained. The 1D transform circuits 208 and 204 (equivalent to first and second 1D inverse transform control processing) is implemented by a same circuit module, wherein the coefficients are set according to a used standard). 
Li does not explicitly disclose determining whether secondary inverse transform processing is necessary according to a coding and decoding standard of the input data;  performing, in response to determining that the secondary inverse transform processing is necessary, the secondary inverse transform processing on data obtained through the inverse quantization processing, first one-dimensional inverse transform control processing on data obtained through the secondary inverse transform processing, and second one-dimensional inverse transform control processing on data obtained through the first one- dimensional inverse transform control processing.
Nakagami teaches from the same field of endeavor determining whether secondary inverse transform processing is necessary according to a coding and decoding standard of the input data;  performing, in response to determining that the secondary inverse transform processing is necessary, the secondary inverse transform processing on data obtained through the inverse quantization processing, first one-dimensional inverse ([0135]-[0138], FIG. 11, determining whether or not to execute an inverse secondary transform on the basis of the transform information (S206): coefficient data after the inverse quantization process is output to the inverse secondary transform section 633, and the inverse secondary transform section 633 executes the inverse secondary transform (S208), OR, coefficient data after the inverse quantization process is output to the scaling list processing section 634, and the scaling list processing section 634 executes the scaling list process on the coefficient data after the inverse quantization process (S212); FIG. 12, [determining, according to a codec standard of input data, whether it is necessary to perform secondary inverse transform processing, and when it is determined that it is necessary to perform secondary inverse transform processing, performing secondary inverse transform processing])
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of secondary inverse transform processing as taught by Nakagami ([0135]-[0138]) into the encoding and decoding  system of Li in order to provide systems for process control section that controls a scaling list process on the basis of transform information related to a transform applied to a processing target block (Nakagami, [0006]) resulting in improving image quality of reconstructed images.

Regarding Claim 2, Li in view of Nakagami discloses the method of claim 1.
Nakagami discloses further comprising: determining whether it is necessary to perform post-processing on the data obtained through the second one-dimensional inverse transform control processing ([0119], FIG. 9, the inverse processing section 63 includes an inverse quantization section 631, a process control section 632, an inverse secondary transform section 633, a scaling list processing section 634 (perform post-processing), and an inverse primary transform section 635); 
performing, in response to determining that the post-processing is necessary, the post- processing on the data obtained through the second one-dimensional inverse transform control processing, and outputting data obtained through the post-processing; and outputting, in response to determining that the post-processing is unnecessary, the data obtained through the second one-dimensional inverse transform control processing ([0136], FIG. 11, In the case of determining to execute the inverse secondary transform (YES in S206), coefficient data after the inverse quantization process is output to the inverse secondary transform section 633, and the inverse secondary transform section 633 executes the inverse secondary transform (S208). Next, the scaling list processing section 634 executes the scaling list process on the coefficient data after the transform process by the inverse secondary transform section 633 (S210). )
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of secondary inverse transform processing as taught by Nakagami ([0135]-[0138]) into the encoding 
Regarding Claim 3, Li in view of Nakagami discloses the method of claim 2.
Nakagami discloses further wherein performing post-processing on the data obtained through the second one-dimensional inverse transform control processing comprises:  performing size transformation on the data obtained through the second one- dimensional inverse transform control processing, such that data obtained through the size transformation are matched with a size standard of a transformation unit ([0070], encoding parameters may include block information indicating how the coding tree unit (CTU), coding unit (CU), transform unit (TU), prediction unit (PU), and the like of HEVC should be set, information related to intra-prediction, and information related to inter-prediction)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of secondary inverse transform processing as taught by Nakagami ([0135]-[0138]) into the encoding and decoding  system of Li in order to provide systems for process control section that controls a scaling list process on the basis of transform information related to a transform applied to a processing target block (Nakagami, [0006]) resulting in improving image quality of reconstructed images.
Regarding Claim 4, Li in view of Nakagami discloses the method of claim 2.
Nakagami discloses further wherein determining whether it is necessary to perform post-processing on the data obtained through the second one-dimensional inverse transform control processing comprises:  determining, in response to that the coding and decoding standard of the input data is a preset standard and an algorithm adopted in the preset standard comprises a preset algorithm that it is necessary to perform the post-processing on the data obtained through the second one-dimensional inverse transform control processing([0068], the  transform information may include information indicating whether or not a secondary transform is to be applied to a processing target transform block (for example, see JVET-B 1001, 2.5.2 Secondary Transforms). Also, the transform information may include information indicating the number of transforms to be applied to a processing target transform block. Also, the transform information may include information indicating a type of transform to be applied to a processing target transform block).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of secondary inverse transform processing as taught by Nakagami ([0135]-[0138]) into the encoding and decoding  system of Li in order to provide systems for process control section that controls a scaling list process on the basis of transform information related to a transform applied to a processing target block (Nakagami, [0006]) resulting in improving image quality of reconstructed images.
Regarding Claim 5, Li in view of Nakagami discloses the method of claim 1.
Li discloses further wherein performing first one-dimensional inverse transform control processing on the data obtained through the inverse quantization processing comprises: for the different coding and decoding standards, performing, by calling an arithmetic unit, operations for implementing first one-dimensional inverse transform control processing required by processing at different processing time points, wherein the operations for implementing one-dimensional inverse transform control processing comprise multiplication, addition, clip and data registration  ([0044]), Claims 1-12, FIG. 2 &3; [0046]-[0047], FIG. 4A, encoding circuits and decoding circuits are integrated into one circuit, and the definition of the control signal MUX1 of the multiplexers 408 and 409 ).
Furthermore, the teaching of the prior art of performing first one-dimensional inverse transform control processing on the data obtained through the inverse quantization post processing is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of performing first one-dimensional inverse transform control processing on the data obtained through the inverse quantization post processing would have yielded predictable results of improving quality coding video.


Regarding Claim 6, Li in view of Nakagami discloses the method of claim 1.
Li in view of Nakagami discloses further wherein performing second one-dimensional inverse transform control processing on the data obtained through the first one-dimensional inverse transform control processing comprises: for the different coding and decoding standards, performing, by calling the arithmetic unit, operations for implementing second one-dimensional inverse transform control processing required by processing at different processing time points, wherein the operations for implementing second one-dimensional inverse transform control processing comprise multiplication, addition, clip and data registration  ([0044]), Claims 1-12, FIG. 2 &3; [0046]-[0047], FIG. 4A, encoding circuits and decoding circuits are integrated into one circuit, and the definition of the control signal MUX1 of the multiplexers 408 and 409 ).
Furthermore, the teaching of the prior art of performing first one-dimensional inverse transform control processing on the data obtained through the inverse quantization post processing is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of performing first one-dimensional inverse transform control processing on the data obtained through the inverse quantization post processing would have yielded predictable results of improving quality coding video.

Regarding Claims 7-12, Apparatus claims 7-12 using the corresponding method claimed in claims 1-6, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Regarding Claim 13, Computer media claim 13 using the corresponding method claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAMUEL D FEREJA/Examiner, Art Unit 2487